Case 1:15-cr-00093-VEC Document 526 Filed 07/20/20 Page 1 of 11

                                          USDC SDNY
                                          DOCUMENT
                                          ELECTRONICALLY FILED
                                          DOC #:
                                          DATE FILED: 7/20/2020
Case 1:15-cr-00093-VEC Document 526 Filed 07/20/20 Page 2 of 11
Case 1:15-cr-00093-VEC Document 526 Filed 07/20/20 Page 3 of 11
Case 1:15-cr-00093-VEC Document 526 Filed 07/20/20 Page 4 of 11
Case 1:15-cr-00093-VEC Document 526 Filed 07/20/20 Page 5 of 11
Case 1:15-cr-00093-VEC Document 526 Filed 07/20/20 Page 6 of 11
Case 1:15-cr-00093-VEC Document 526 Filed 07/20/20 Page 7 of 11
Case 1:15-cr-00093-VEC Document 526 Filed 07/20/20 Page 8 of 11
Case 1:15-cr-00093-VEC Document 526 Filed 07/20/20 Page 9 of 11
Case 1:15-cr-00093-VEC Document 526 Filed 07/20/20 Page 10 of 11
Case 1:15-cr-00093-VEC Document 526 Filed 07/20/20 Page 11 of 11
